 andUNITEDCONSTRUCTION WORKERS' ORGANIZING COMMITTEE, LOCAL 392 (CIO)CaseNo. R-3858SUPPLEMENTAL DECISIONANDDIRECTIONSeptember 01, 1942On June 16, 1942, the National Labor Relations Board issued a De-,,vision and Direction of Election` in the 'above-entitled proceeding.,Pursuant to the Direction of 'Election, an election by secret ballot wasconducted on July 1, 1942, under the direction and supervision of theRegional Director for the Eleventh Region (Indianapolis, Indiana).On July 21, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board-Rules and Regu-lations-Series 2, as amended, issued and duly served upon the partiesan Election Report.As to the balloting and its results, the Regional Director reported asfollows : -Total on eligibility list-----------------------------------135Total ballots,cast ------------------------------------------119Total ballots challenged-----------------------------------10Total blank ballots ----------------------------------------0Total void ballots----------------------------------------0Total valid votes counted---------------------------------109Votes cast for United ConstructionWorkers' OrganizingCommittee, Local 392 (CIO) ----------------------------57Votes cast against United Construction Workers' OrganizingCommittee, Local 392 (CIO) ----------------------------52In his Election Report, the Regional Director recommended thatthe challenges to the ballots of George Voelcker, Jesse Falk, andGeorge Bailey, made by United Construction Workers' OrganizingCommittee, Local 392 (CIO), herein called the Union, and the chal-lenge to the ballot of Franklin Snoeberger, made by IndianapolisWire Bound Box Company, herein called the Company, and the chal-'41 N. L.R. B. 1023.44 N. L. R. B., No. 47.I251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDIlenges to the ballots of E. F. Herther and A. Al. Cain, made by agentsof the Board, should be sustained, and that the challenged ballotsaccordingly be not counted.He further recommended that the chal-lenges to the ballots of Alfred Dolsen, Albert Abraham, and WalterWhyland, made by the Union, and the challenge to the ballot of GeorgeGardner, made by the Company, should be overruled, but since theresults of the election would not be affected by counting these fourballots, they should not be counted.. -Thereafter,, the Company filed Objections to the Election Report,contending that the- Regional Director had erred in his rulings onthe challenged ballots of E. F. Herther, A. M. Cain, Franklin Snoe-berger, Jesse Falk, and George Bailey.The Company also objectedto the counting of the ballots of Cleo O'Neal and Paul Hyatt, onthe ground that they remained in the employ of the Company onlylong enough to cast their ballots in the election.On, August 26,,1942, the Regional Director issued a Report on Ob-jections, in which he found the Company's contentions to be withoutmerit.On. September 4,1942, the, Company filed a supplemental brief,which the Board has considered.The ballots of E.F. Herther and A. M. Cainwere challenged byan agent of the Board because of doubt as to whether or not thesemen should be, included in the appropriate unit since they were em-ployed by ,the Company as guards who have police power, are bonded,and carry guns.The Regional Director ruled that these challengesshould be sustained.The Company objected to this ruling on .,thegrounds that Herther and Cain were maintenance employees despitetheir police powers, that their names appeared on the pay roll usedto determine eligibility to vote, and that they were not specificallyexcluded from the appropriate unit.The Report on Objections statesthat an investigation disclosed that Herther and Cain were not en-gaged in any actual maintenance work.We find that watchmen arenot maintenance employees and, therefore, were not included in theappropriate unit.- 'Accordingly, we shall sustain the recommendationof the Regional Director in regard to Herther and Cain and shalldirect that their ballots not be counted.The ballot ofFranklin Snoebergerwas challenged by the Companyon the ground that he is a supervisor.The Regional Director ruledthat this challenge should be sustained, and the Company objectedto the ruling on the.-ground that the challenge had been withdrawnand that Snoeberger was merely a. "strawboss," and not a supervisoryemployee.The Regional Director's reports indicate that the chal-lenge was not withdrawn by the Company, and that the Union alsoregarded Snoeberger as a supervisory employee.The Election Report-shows that Snoeberger stated that he was a foreman in charge of the INDIANAPOLIS WIRE'BOUND BOX COMPANY253repair line and had 6 to 13 men under him.We find that Snoebergeris a supervisory employee and, as such, was excluded from the appro-priate unit by our Decision and Direction of Election.We shallsustain the recommendation of the Regional Director in regard toSnoeberger and shall direct that his ballot not be counted.The ballots ofJesse Falk and George Baileywere challenged bythe Union on the ground that they had quit or been discharged forcause after the pay-roll period used at the election to determine eligi-bility to vote.The Regional Director sustained these challenges.The Company objected to this ruling on the ground that Falk andBailey had been rehired prior to the election and thus had not ceasedto be employees of the Company at the time of the election. TheElection Report shows that Falk and Bailey were discharged for cause1 and 2 days, respectively, after the pay-roll period used to determineeligibility to vote, and were reinstated 2 days and 1 day, respectively,before the election.In view of these facts, we find that,Falk andBailey were reinstated prior to the election, and since they were in-cluded in the appropriate unit, since their names were on the pay rollused to determine elegibility to vote, and since they were employeesof the Company upon the date of the election, they were entitled tocast their ballots in the election.We shall overrule the recommenda-tion of the Regional Director with respect to Falk and Bailey and shalldirect that their ballots be counted. _The Company's objection to the counting of the ballots of CleoO'Neal and Paul Hyatt, who, it claims, intended to quit prior to theelection but remained in the employ of the Company only long enoughto cast their ballots, is without merit since they were included in theappropriate unit and were employees of the'Company on the date ofthe election.The recommendations of the Regional Director sustaining the chal-lenge to the ballot of George Voelcker, made by the Union, and over-ruling the challenges to the ballots of Alfred Dolsen, Albert Abraham,and Walter Whyland, made by the Union, and overruling the chal-lenge to the ballot of George Gardner, made by,the Company, aresustained, since neither of the parties offered any 'objections as tothem.'DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Indianapolis Wire Bound Box Company, Indianapolis, Indiana, 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director for the Eleventh Region shall, pursuant to theRules and Regulations of the Board, set forth above, and subject toArticle III, Section 9, of said Rules and Regulations, within ten (10)days from the date of this Direction, open and count the ballots ofAlfred Dolsen, Albert Abraham, Walter Whyland, George Gardner,.Jesse Falk, and George Bailey and shall, thereafter, prepare and causeto be served upon the parties An this case, a- Supplemental ElectionReport, embodying his findiligss,therein and his recommendations asto the results of the secret ballot.